     Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

       Plaintiff,

v.                                                      Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

       Defendants.


                    ORDER DENYING PLAINTIFF’S MOTION
               FOR PROTECTIVE ORDER AND RECONSIDERATION

       THIS MATTER comes before the Court on Plaintiff’s Motion for a Protective

Order Against Defendant NMT’s Request for Classified/Privileged Employment

Information, and for Reconsideration of the Court’s Order (Doc. 283) with Respect to

Defendant NMT’s Request for Residential Addresses. Doc. 299. Plaintiff filed his

motion on April 10, 2020. Defendant NMT filed its response on April 24, 2020. Doc.

306. Plaintiff replied on May 8, 2020, doc. 310, followed shortly thereafter by a Notice of

Errata to clarify the status of his former employer L3 Technologies, doc. 313. Having

considered the motion and attendant briefing, the Court will DENY Plaintiff’s motion

with respect to both the request for protective order and the request for reconsideration.


       I.     REQUEST FOR PROTECTIVE ORDER

       Plaintiff seeks a protective order to prevent disclosure of the information

requested in Defendant NMT’s Request for Production No. 2, which asked Plaintiff to
      Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 2 of 9



return a signed Authorization to Release Employment/Personnel Records. Doc. 299 at 2.

Specifically, the form would authorize release of the following information with respect

to Plaintiff’s employment: (1) “any and all employment/personnel records” from March

1, 2007 to present, (2) “any and all records” contained in Plaintiff’s personnel file, (3)

performance evaluations, (4) time and attendance records, (4) wage, salary and payroll

records, (5) any records relating to physical examinations, fitness for duty, accidents,

injuries, illness, disability, or disciplinary action, and (6) any records relating to

separation from employment and eligibility for re‐hire. Id.1

       Federal Rule of Civil Procedure 26(c) permits the Court, with good cause, to issue

an order to “protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c)(1). The burden is on the moving party

to demonstrate good cause for a protective order. Benavidez v. Sandia Nat’l Labs., 319

F.R.D. 696, 721 (D.N.M. 2017) (quotation and citations omitted). See also Gulf Oil Co. v.

Bernard, 452 U.S. 89, 102 n.16 (1981).

       Based on Plaintiff’s commentary,2 it appears that he objects specifically to

releases of the following from former employers Space Sciences Corporation and L3:

“any and all” of his employment/personnel records; “any and all” records contained in


1 Unfortunately, neither party saw fit to provide the Court with an unaltered copy of the release form
attached to Request for Production No. 2. The quotation in Plaintiff’s motion includes a number of
markings and comments clearly not found in the original. See doc. 299 at 2. However, as Defendant NMT
has not objected to the version presented herein, the Court assumes that it is, otherwise, an accurate
reproduction.
2 Plaintiff added “[classified, privileged]” after each of these items on the quoted release.



                                                  2
     Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 3 of 9



his personnel file; performance evaluations; time and attendance records; and payroll

records. Doc. 299 at 2. Plaintiff contends that because both employers were Department

of Defense contractors, the requested information is “classified and thus privileged”

pursuant to the following sources: Executive Order 13526; 46 C.F.R. § 503.59; 35 U.S.C.

§§ 181–88; 50 U.S.C. §§ 3161–64; and Executive Order 12829.

       Plaintiff summarizes his argument as follows:

       (1) The two defense contractors that Plaintiff has worked for over the past
       ten years—namely, L3 and Space Sciences Corporation—are Department
       of Defense Secure Facilities Laboratories and operate under the NISP
       pursuant to Executive Order 12829; (2) the nature of Plaintiff’s work for
       these two defense contractors is classified—sometimes at the highest level
       of classification; and (3) the requested information in Defendant NMT’s
       Request for Production No. 2 cannot be provided by Plaintiff without
       compromising the classification of Plaintiff’s work.

Doc. 310 at 4–5.

       Though he makes no particularized argument with respect to why his

performance evaluations are “classified,” Plaintiff specifically argues that his “time and

attendance and payroll records . . . are considered classified information as they also

include specific task information and classified accounting.” Doc. 299 at 3.

       Plaintiff appears to rely principally on Executive Order 13526, which states in

relevant part:

   (a) Information may be originally classified under the terms of this order only if all
       of the following conditions are met:
         (1) an original classification authority is classifying the information;
         (2) the information is owned by, produced by or for, or is under the control of
             the United States Government;

                                             3
      Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 4 of 9



          (3) the information falls within one or more of the categories of information
              listed in section 1.4 of this order; and
          (4) the original classification authority determines that the unauthorized
              disclosure of the information reasonably could be expected to result in
              damage to the national security, which includes defense against
              transnational terrorism, and the original classification authority is able to
              identify or describe the damage.

75 Fed. Reg. 707, 707 (Jan. 5, 2010) (emphases added). Plaintiff argues that his work

with Space Sciences Corporation and L3 cannot be disclosed due to its “inherent

classified nature pursuant to Executive Order 13526.” Doc. 310 at 7. As for providing

any further evidence that the requested information falls within the ambit of Executive

Order 13526, he states:

        Plaintiff’s past research at L3 and his past and present research at Space
        Sciences Corporation falls under all classification categories in subsections
        (a) through (h) of Section 1.4 above. More than that, Plaintiff is forbidden
        to disclose. Any disclosure of Plaintiff’s research at L3 and Space Sciences
        Corporation over the past ten years would “cause identifiable or
        describable damage to the national security.”

Id. at 6 (citation omitted).

        But Executive Order 13526 recognizes information as classified only if it has been

so designated by an “original classification authority,”3 and if the original classification

authority determines that its disclosure “reasonably could be expected to result in

damage to the national security.” 75 Fed. Reg. at 707. Plaintiff comes nowhere close to




3Pursuant to the terms of Executive Order 13526, “original classification authority” is exercised only by
the President and Vice President and other government officials to whom authority has been delegated.
75 Fed. Reg. at 708.

                                                     4
      Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 5 of 9



demonstrating that either condition is satisfied. It strains credulity to imagine that the

kind of personnel information sought by Defendant NMT could implicate national

security concerns, and there is no evidence of record showing that this information has

been designated classified by an original classification authority. The Court cannot and

will not issue a protective order based on Plaintiff’s unsupported assurance that his

payroll records, performance evaluations, and so forth “fall[] under all classification

categories in subsections (a) through (h) of Section 1.4 above.” Doc. 310 at 6. For that

matter, even assuming arguendo that they did, this would satisfy only the third

requirement of Section 1.1(a). Plaintiff would still need to show that “an original

classification authority is classifying the information,” and that the original

classification authority—not Plaintiff acting unilaterally—has “determine[d] that the

unauthorized disclosure of the information reasonably could be expected to result in

damage to the national security.” 75 Fed. Reg. at 707. He has shown neither.

       Plaintiff’s other arguments are similarly unavailing. Executive Order 12829, 46

C.F.R. § 503.59, and 50 U.S.C. §§ 3161–64, all cited by Plaintiff, define classification by

reference to Executive Order 13526. See Executive Order 12829, 58 Fed. Reg. 3479, 3479

(providing “for the protection of information classified pursuant to Executive Order No.

12356”4); 46 C.F.R. § 503.51(d) (“Classified national security information . . . means




4Executive Order 12356 is a predecessor to Executive Order 13526 and was revoked and replaced by it.
Therefore, the definition of “classified information” found in Executive Order 13526 applies.

                                                  5
       Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 6 of 9



information that has been determined pursuant to Executive Order 12958 or any

predecessor order5 in force to require protection against unauthorized disclosure and is

marked to indicate its classified status when in documentary form.”); 50 U.S.C. § 3164

(“the term ‘classified information’ means any information that has been determined

pursuant to Executive Order No. 12356 of April 2, 1982, or successor orders, or the

Atomic Energy Act of 1954,6 to require protection against unauthorized disclosure and

that is so designated”). Therefore, none of these three sources creates an independent

source, definition, or authority of classification to support Plaintiff’s argument.

        The Invention Secrecy Act, codified at 35 U.S.C. § 181–88, permits the

Commissioner of Patents to keep secret certain patents or inventions deemed

“detrimental to the national security.” Id. § 181. When this occurs, a secrecy order is

issued and the patent applicant is notified. Id. Plaintiff has shown neither that

Defendant NMT’s release form would authorize the release of any patents or

inventions, nor that the Commissioner of Patents has issued a secrecy order with

respect to any of the requested information. The Court therefore concludes that the

Invention Secrecy Act is simply inapplicable.




5 Executive Order 12958 is also a predecessor to Executive Order 13526. See supra note 4.
6 Plaintiff does not cite to the Atomic Energy Act of 1954 to establish the classified status of his personnel
files. The Atomic Energy Act appears inapplicable in any event, as it provides only that the Atomic
Energy Commission may restrict and classify data relating to the design and production of nuclear
weapons and special nuclear material. 42 U.S.C. §§ 2014(y), 2162. As with the other cited statues, orders,
and regulations, Plaintiff provides no evidence that the Atomic Energy Commission has actually done
this with respect to his personnel file.

                                                      6
      Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 7 of 9



       Because Plaintiff has not shown that the information authorized by the proposed

released is “classified” pursuant to any of the cited authority, and because he has not

demonstrated any other good cause for restricting discovery of his former employment

information, the Court hereby DENIES his request for a protective order.


       II.     REQUEST FOR RECONSIDERATION

       Entirely separate and distinct from his request for a protective order, Plaintiff

seeks reconsideration of the Court’s March 30, 2020 Order (doc. 283) as it relates to the

definition of the term “residence” in Defendant NMT’s Interrogatory No. 1(f). See doc.

299 at 4–5. Specifically, it appears that Plaintiff would like the Court: (1) to redefine

“residence” to mean “the place where one actually lives as distinguished from one’s

domicile or a place of temporary sojourn,”7 or (2) in the alternative, to “permit him to

respond to Defendant NMT’s Interrogatory No. 1(f) by providing a list of hotels and

other accommodations . . . that is limited to the best of Plaintiff’s recollection and that is

therefore not meant to be interpreted as exhaustive or 100% accurate[.]” Id. at 5.

       It is unclear under what rule or other law Plaintiff seeks reconsideration of the

Court’s order. Pursuant to the Local Rules, parties in their motions “must cite authority

in support of the legal positions advanced.” D.N.M.LR‐Civ. 7.3(a). Plaintiff’s motion is

so greatly out of compliance with Rule 7.3(a) that the Court has no way of determining



7The Court expresses no opinion about whether this proposed definition substantively differs from the
one selected by the Court, see doc. 283 at 5–6.

                                                   7
       Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 8 of 9



whether Plaintiff intended to seek reconsideration under Fed. R. Civ. P. 72(a), Fed. R.

Civ. P. 60(a), Fed. R. Civ. P. 54(b), or some other legal authority. See, e.g., Illiana Surgery

& Med. Ctr. LLC v. Hartford Fire Ins. Co., 2012 WL3264981, at *3 (N.D. Ind. Aug. 9, 2012)

(unpublished) (“Both Rule 72 and Rule 60(a) provide a vehicle for amending

decisions.”); Anderson Living Trust v. WPX Energy Production, LLC, 308 F.R.D. 410, 433

(D.N.M. 2015) (Rule 54(b) governs modification of interlocutory orders). Moreover,

though Plaintiff urges the Court to grant his motion for reconsideration on the basis that

Defendant NMT failed to respond, see doc. 310 at 2, not one of these rules provides for

automatic amendment of a Court’s Order by consent of the parties. The Court therefore

declines to grant the motion on the basis of Defendant NMT’s inferred consent.

        Because Plaintiff has failed to cite any authority pursuant to Local Rule 7.3(a),

and has similarly failed to present any evidence or argument supporting modification

of the Court’s Order under Rule 54(b) or Rule 60(a), his motion for reconsideration is

hereby DENIED. However, to the extent that Plaintiff’s intention was to serve and file

objections to the Magistrate Judge’s Order pursuant to Rule 72(a), his time to serve and

file such objections shall be extended by three (3) days from the date of this Order.8




8 Fed. R. Civ. P. 72(a) grants parties fourteen (14) days in which to serve and file objections to a magistrate
judge’s order on nondispositive matters. Plaintiff’s instant motion for protective order and
reconsideration was filed eleven (11) days after the Court’s March 30, 2020 Order. Therefore, Plaintiff is
now granted the three additional days that remained to him at the time of filing his motion.

                                                       8
     Case 2:17-cv-00350-MV-GBW Document 316 Filed 05/18/20 Page 9 of 9



       Finally, to the extent that Plaintiff seeks an individualized assessment of whether

his proposed response to Defendant NMT’s Interrogatory No. 1(f) is in conformity with

the Court’s definition of the term “residence,” that question is not properly before the

Court. The Court will consider the adequacy of individual discovery responses only on

a motion to compel or for sanctions by the opposing party.


       III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for a Protective Order Against

Defendant NMT’s Request for Classified/Privileged Employment Information, and for

Reconsideration of the Court’s Order (Doc. 283) with Respect to Defendant NMT’s

Request for Residential Addresses (doc. 299) is DENIED in its entirety.

       Should Plaintiff wish to file objections to the Magistrate Judge’s March 30, 2020

Order (doc. 283) under Fed. R. Civ. P. 72(a), he may do so no later than three (3) days

from the filing date of this Order.

       IT IS SO ORDERED.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            9
